Citation Nr: 1709022	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for coronary artery disease (CAD) in excess of 10 percent for the period from April 23, 2009 to February 11, 2010, and from June 1, 2010 to August 18, 2011, and in excess of 30 percent from August 19, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1962 to July 1964.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO in Roanoke, Virginia, which granted service connection for coronary artery disease, secondary to the service-connected diabetes mellitus, and assigned a 10 percent disability rating from April 23, 2009.  The September 2009 rating decision also denied an increased disability rating in excess of 30 percent for pseudophakia in both eyes (bilateral eye disability) and denied a TDIU.  In a subsequent June 2012 rating decision, the RO granted a higher initial disability rating for CAD and assigned a 100 percent disability rating from February 12, 2010 to May 31, 2010, and then a 30 percent disability rating from August 19, 2011.

In December 2015, the Board rendered a decision that denied an increased disability rating for the bilateral eye disability, and remanded the issues of a higher initial disability rating for CAD and TDIU back to the Agency of Original Jurisdiction (AOJ) to obtain a more recent VA examination of the Veteran's heart.

While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), the Board now grants a TDIU and is remanding the issue of an increased disability rating for CAD; thus, the Board need not address Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  The issue of entitlement to a higher initial disability rating for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.	For the entire TDIU rating period from April 2, 2008 forward, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.

2.	The service-connected disabilities precluded substantially gainful employment less than one year prior to receipt of the TDIU claim on September 26, 2008.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from April 2, 2008 forward have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this decision, the Board is granting a TDIU and is remanding the remaining issue of a higher initial disability rating for CAD; thus, no further discussion of VA's duties to notify and assist is necessary.

TDIU Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted for the period starting from April 2, 2008, and no earlier.

For the period starting from April 2, 2008, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met as the Veteran had at least one disability rated at 40 percent or higher and a combined schedular disability rating of 80 percent from April 18, 2007, 90 percent from April 23, 2009, 100 percent from February 12, 2010, and then 90 percent from June 1, 2010.  The Veteran is currently service-connected for diabetes mellitus (60 percent disabling); pseudophakia in both eyes with anterior chamber intraocular lenses, status post cataract surgery, secondary to diabetes mellitus (30 percent disabling); CAD, secondary to diabetes mellitus (30 percent disabling); peripheral neuropathy, left lower extremity, secondary to diabetes mellitus (10 percent disabling); peripheral neuropathy, right lower extremity, secondary to diabetes mellitus (10 percent disabling); peripheral neuropathy, left upper extremity, secondary to diabetes mellitus (10 percent disabling); peripheral neuropathy, right upper extremity, secondary to diabetes mellitus (10 percent disabling); voiding dysfunction, secondary to diabetes mellitus (10 percent disabling); erectile dysfunction, secondary to diabetes mellitus (0 percent disabling); and surgical scars, status post coronary artery bypass graft (0 percent disabling).

After reviewing all of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment starting on April 2, 2008 forward.  The Veteran filed a TDIU claim in September 2008, and a duplicate TDIU claim in August 2011.  The TDIU claims show the Veteran has an eighth grade education, has past relevant work experience as a truck driver, and assert that the Veteran last worked full time on April 1, 2008, before becoming too disabled to work due to the service-connected diabetes mellitus and the associated disabilities that have been service connected secondarily to the diabetes mellitus.  

The record demonstrates that at the time the Veteran stopped working in April 2008, and during the period since then, the service-connected diabetes mellitus has, at times, required more than one daily injection of insulin, restricted diet and regulation of activities, and has been manifested by episodes of diabetic ketoacidosis requiring hospitalization, episodes of hypoglycemia, progressive loss of strength throughout the body, tingling and numbness in the bilateral upper and lower extremities, and urinary and fecal incontinence.  

In an August 2007 lay statement, the Veteran's former supervisor recounted observing the Veteran having a hypoglycemic episode during work.  The Veteran was described as appearing unsteady, disoriented, and sweating profusely, but returned to normal after consuming a soda with added sugar and a candy bar.  The former supervisor stated that, after several such hypoglycemic episodes, it became a regular practice to schedule another employee to "accompany" the Veteran three days a week in the event of another hypoglycemic episode. 

The Veteran's diabetes mellitus has also manifested in other disabilities that have been separately evaluated and compensated as detailed above.  One of the disabilities associated with the diabetes mellitus is the service-connected CAD, which resulted in a coronary artery bypass surgery performed in February 2010.  A March 2016 VA examination report reflects a metabolic equivalent (MET) test, during which the Veteran reported dyspnea and fatigue at an activity level of 5-7 METs, which is the equivalent of activities such as walking up one flight of stairs and mowing a lawn.  The VA examiner noted the CAD impacted the Veteran's ability to perform physical activities consistent with an activity level of 5-7 METs.

Further, an April 2007 VA optical examination shows the service-connected bilateral eye disability associated with the diabetes mellitus has been manifested by diminished visual acuity and blurry vision in the left eye.  Another April 2007 VA examination shows the service-connected peripheral neuropathy in the bilateral upper and lower extremities associated with the diabetes mellitus has been manifested by a loss of sensation, tingling and numbness, and a progressive loss of strength throughout the entire body.  This same April 2007 VA examination also reveals the service-connected voiding dysfunction secondary to the diabetes mellitus has been manifested by urinary and fecal incontinence requiring the wearing of absorbent material, which must be changed three to four times a day.

The evidence of record shows the Veteran has limited education and his past work experience as a truck driver likely involved the ability to operate and drive a large utility vehicle.  Due to the symptoms of numbness and loss of strength in the upper and lower extremities, limited activity levels, diminished visual acuity and blurry vision, coupled with episodes of hypoglycemia, the Board finds that the Veteran would have significant difficulty performing these work duties.

Although many of the VA examination reports of record contain the VA examiners' opinion that the Veteran's service-connected disabilities would not prevent sedentary employment, the evidence in the record does not suggest that the Veteran has the necessary skill set for such a position, would be able to obtain substantially gainful employment in a sedentary occupation, or that vocational training would be feasible.  The record reflects the Veteran completed the eighth grade, does not have any vocational or specialized training, and worked as a truck driver since 1977 before retiring in 2008 due to the service-connected disabilities.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  In light of the Veteran's 

employment history as a truck driver that likely requires the ability to safely operate a large utility vehicle, the Board finds that the evidence is in equipoise as to whether the service-connected diabetes mellitus and associated service-connected disabilities prevented the Veteran from obtaining or maintaining substantially gainful employment starting from April 2, 2008 forward, and no earlier.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 
21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service- connected disabilities rendered the Veteran essentially unemployable to warrant a TDIU from April 2, 2008 forward.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.
In this case, the evidence shows that the Veteran stopped working on April 1, 2008, so an effective date for the TDIU of April 2, 2008, and no earlier, is warranted because entitlement to TDIU arose less than one year prior to the September 26, 2008 claim for TDIU.  The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU, which is a form of increased rating) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2) (West 2014) ; 38 C.F.R. § 3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.  A TDIU is a form of increased rating, so the effective date criteria for increased ratings apply to TDIU.  See Hurd 

v. West, 13 Vet. App. 449, 450 (2000) (stating "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim"); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).


ORDER

A TDIU from April 2, 2008 is granted.


REMAND

Initial Rating for CAD

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue of entitlement to a higher initial disability rating for the service-connected CAD.  Specifically, VA has an outstanding duty to assist the Veteran to obtain evidence that is potentially relevant to the issue on appeal.

In the October 2016 post-remand appellant brief, the representative asserted that the Veteran's service-connected CAD warrants a higher initial disability rating in excess of 10 percent for the period from April 23, 2009 to February 11, 2010, and from June 1, 2010 to August 18, 2011, and in excess of 30 percent from August 19, 2011.  VA treatment records from February 2010, just prior to the coronary artery bypass surgery the Veteran underwent that same month in February 2010, reflect a continuous struggle with heart problems and that the Veteran was being followed closely by an outside cardiologist; however, it does not appear that these private medical records have been obtained from the outside cardiologist.  As these private medical records may be relevant in substantiating the appeal for a higher initial disability rating for the service-connected CAD starting from April 23, 2009, remand is necessary for further development.

Accordingly, the issue of entitlement to a higher initial disability rating for CAD is REMANDED for the following actions:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's CAD for the period starting from September 2014.

2.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care provides who have treated him for coronary artery disease (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for CAD, specifically from the private cardiologist(s) referenced in the February 2010 VA treatment record, or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Readjudicate the issue of a higher initial disability rating for the service-connected CAD, to include addressing any other pertinent evidence added to the claims file since the most recent Supplemental Statement of the Case (SSOC).  

If the benefit sought is not granted, the Veteran and representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

			
						
______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


